ORDER

Cozzell Berry appeals a district court judgment that denied his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. See Fed. R.App. P. 34(a).
Following a bench trial in the Detroit, Michigan, Recorder’s Court in 1992, petitioner was convicted of possession with intent to deliver 650 grams or more of cocaine and possession with intent to deliver marijuana and was sentenced to life imprisonment. The Michigan Court of Appeals affirmed petitioner’s convictions, and the Michigan Supreme Court denied petitioner leave to appeal. Thereafter, petitioner filed a motion for relief from judgment, which the trial court denied. The Michigan Court of Appeals denied petitioner’s delayed application for leave to appeal, and the Michigan Supreme Court again denied petitioner leave to appeal.
Next, petitioner filed his federal habeas petition in the district court alleging seven grounds for relief: (1) that insufficient evidence supports his convictions; (2) that the trial court rendered clearly erroneous findings of fact; (3) that the verdict was against the evidence; (4) that he received ineffective assistance of trial counsel; (5) that his waiver of a jury trial was involuntary; (6) that his right to confront a confidential informant was violated; and (7) that he showed cause for his failure to assert his claims in the state courts on direct appeal. After respondent filed an answer in opposition, the district court denied petitioner’s habeas petition as without merit. Petitioner filed a timely notice of appeal, and the district court granted petitioner a certificate of appealability.
*277On appeal, petitioner essentially reiterates his claims for habeas corpus relief. The state responds that adequate evidence supports petitioner’s convictions and that petitioner procedurally defaulted his remaining claims. Upon de novo review, see Clemmons v. Sowders, 34 F.3d 352, 354 (6th Cir.1994); Carter v. Sowders, 5 F.3d 975, 978 (6th Cir.1993), we affirm the judgment for the reasons stated by the district court in its memorandum opinion and order filed March 20, 2000.
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.